Citation Nr: 0927344	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-21 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In April 2007, the Veteran appeared before the undersigned 
for a hearing at the Central Office in Washington D.C.  The 
hearing transcript is associated with the claims folder.

In a decision dated August 2007, the Board denied 8 separate 
claims on appeal at that time.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In an order dated November 21, 2008, the Court remanded the 
issues listed on the title page pursuant to the terms of a 
Joint Motion for Remand (JMR).  The appeal to the remaining 
issues was dismissed.  Therefore, those decisions are final. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The basis of the JMR is not clear.  It appears that the 
parties to the JMR have determined that clarifying medical 
opinion is required on the service connection claim for 
tinnitus and that medical opinion is required on the service 
connection claims for the stomach and back disorders.  The 
case, therefore, is remanded for additional medical opinion.

The Board notes that, while being treated for a low back 
contusion in service, the Veteran was discovered to have 
spina bifida occulta "not of recent origin" by X-ray 
examination.  Spina bifida occulta has been defined as a 
developmental anomaly characterized by defective closure of 
the boney casement of the spinal cord without protrusion of 
the cord or meninges.  See DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY, 28th Ed., p 1557 (1994).

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  However, a congenital 
defect can be subject to superimposed disease or injury, and 
service connection may be warranted for the resulting 
additional disability VAOPGCPREC 82-90 (July 18, 1990).

As the record reflects the possible presence of a 
congenital/developmental abnormality of the low back, the 
Board will seek clarifying opinion on this matter.

The Board also observes that the Veteran's service treatment 
records (STRs), statements of record and post-service medical 
records reflect his long-history of alcohol and drug abuse.  
In this case, the Veteran argues that his "lifestyle" 
choices in service, namely his alcohol abuse, are responsible 
for his current stomach disorder. 

The controlling precedential authority makes clear that 
direct service connection may not be granted for a disability 
that arises from a veteran's abuse of alcohol or drugs.  
Allen (William F.) v. Principi, 237, F.3d. 1368 (Fed. Cir. 
2001).  The Allen Court interpreted 38 U.S.C.A. § 1110 as 
precluding service connection for disability that results 
from primary alcohol abuse, which the Allen Court defined as 
"arising during service from voluntary and willful drinking 
to excess."  Id. at 1376.  In conjunction with 38 U.S.C.A. 
§ 105, the Allen Court concluded that Congress expressed a 
clear intent to preclude service connection for a primary 
alcohol abuse disability, and that primary abuse alcohol 
disability is included within section 105(a)'s and 1110's 
"express exclusion from compensation."  Id.

With regard to the stomach disorder claim, the Board will 
also seek clarifying opinion on the effects of the Veteran's 
alcohol usage as raised by the JMR and the Veteran himself.

The JMR additionally noted that VA clinical records do not 
appear to be complete.  VA clinical records include notations 
from a computerized problem list indicating that the Veteran 
may have received treatment beginning in June 2001.  On 
remand, the RO should ensure that complete clinical records 
from the Martinsburg, West Virginia VA Medical Center (VAMC) 
are associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete clinical records of the 
Veteran's treatment for tinnitus, stomach 
and back disorders at the Martinsburg VAMC 
from June 2001 to October 2003, and from May 
2005 to the present.  The RO should document 
for the record whether any clinical records 
of treatment are available prior to June 
2001.

2.  Arrange for the Veteran to undergo an 
appropriate VA examination in order to 
determine the nature and likely etiology of 
his back disorder.  The entire claims file 
must be made available to the health care 
provider designated to examine the Veteran, 
and the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.


Based on the examination and review of the 
record, the examiner should identify all 
current low back disorders present and offer 
an opinion as to whether it is at least as 
likely as not (i.e., there is at least a 50 
percent probability) that any currently 
diagnosed back disability first manifested 
in service or is the result of injury or 
disease incurred or aggravated during active 
duty service from August 1963 to July 1965, 
to include the low back contusion in 
December 1964.

The examiner is requested to clarify whether 
the X-ray findings of the spina bifida 
occulta found in December 1964 represents a 
developmental defect and, if so, whether it 
is at least as likely as not that any 
current disability of the spine is related 
to a superimposed injury of this defect as a 
result of the December 1964 low back 
contusion?

The examiner should include a complete 
explanation with his or her opinion, based 
on findings on examination and information 
obtained from review of the record, to 
include discussion of the significance of 
the December 1964 treatment for low back 
contusion, the X-ray finding of spina bifida 
occulta in December 1964, the May 1965 
separation examination which recorded the 
Veteran's denial of recurrent back pain and 
indicated a normal clinical evaluation of 
the spine, and current medical findings. 

3.  Arrange for the Veteran to undergo an 
appropriate VA examination in order to 
determine the nature and likely etiology of 
his tinnitus.  The entire claims file must 
be made available to the health care 
provider designated to examine the Veteran, 
and the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.

Based on the examination and review of the 
record, the examiner should provide 
clarifying medical opinion as to whether it 
is at least as likely as not (i.e., there is 
at least a 50 percent probability) that the 
Veteran's tinnitus is the result of injury 
or disease incurred or aggravated during 
active duty service from August 1963 to July 
1965, to include noise exposure.

The examiner should include a complete 
explanation of the basis for his or her 
opinion, to include a discussion of the 
significance of the Veteran's pre-service, 
in-service and post-service noise exposure 
and the opinion expressed by the VA 
audiologist in February 2005.

4.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
nature and probable etiology of his stomach 
disorders.  The entire claims file must be 
made available to the health care provider 
designated to examine the Veteran, and the 
examination report should include discussion 
of the Veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.

Based on the examination and review of the 
record, the examiner should identify all 
current stomach/gastrointestinal disorders 
present and offer an opinion as to whether 
it is at least as likely as not (i.e., there 
is at least a 50 percent probability) that 
any currently diagnosed gastrointestinal 
disorder first manifested in service or is 
the result of injury or disease incurred or 
aggravated during active duty service from 
August 1963 to July 1965.  If relevant, the 
examiner is also requested to provide 
opinion as to whether it is least as likely 
as not that any currently manifested 
stomach/gastrointestinal disorder is caused 
by the Veteran's voluntary and willful 
drinking to excess in service?

The examiner should include a complete 
explanation of the basis for his or her 
opinion, to include a discussion of the 
significance of the Veteran's treatment for 
gastroenteritis in May 1965, the diagnosis 
of gastroesophageal reflux disease in 2004, 
and the Veteran's long-history of alcohol 
abuse in service and thereafter.

5.  Upon completion of the above, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, provide the 
Veteran and his representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

